320 S.W.3d 211 (2010)
Donald J. LANGE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93327.
Missouri Court of Appeals, Eastern District, Division Two.
September 7, 2010.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Robert J. Bartholomew, Jr., Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Donald J. Lange (hereinafter, "Movant") pleaded guilty to kidnapping, Section 565.110 RSMo (2000)[1] armed criminal action, Section 571.015, burglary in the first degree, Section 569.160, stealing over five hundred dollars, Section 570.030, five counts of possession of a controlled substance, Section 195.202, and robbery in the second degree, Section 569.030. Movant was sentenced to twenty years' imprisonment for kidnapping, armed criminal action, burglary, and robbery, and fifteen years' imprisonment for stealing and for each count of possession of a controlled substance. Movant's sentences are to run concurrently.
Movant now appeals from the judgment denying his Rule 24.035 motion for post conviction relief without an evidentiary hearing. Movant raises one point on appeal, alleging the motion court erred in denying his post-conviction motion because his plea counsel promised him he only would receive a ten or twelve year sentence if he entered a blind guilty plea.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.